DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maughan (US 20170330109 A1) in view of Oliner (US 20180219889 A1).

analyzing one or more performance metrics of a deployed production model based on the deployed production model metadata to determine a performance of the deployed production model ([0126] metadata [0163] The method 900 begins, and a prediction module 202 generates 902 one or more predictive results by applying a model to workload data);
identifying one or more patterns within one or more results of analyzing the one or more performance metrics of the deployed production model indicative of one or more impacts of concept drift in the deployed production model ([0163] A drift detection module 204 detects 904 a drift phenomenon relating to the one or more predictive results. In response to detecting the drift phenomenon,);
determine one or more machine learning model training approaches based on the one or more impacts of concept drift identified ([0163] a retrain module 302 prompts 906 a user to select whether to use new training data or modified training data for retraining the module. If the method 900 determines 908 that the user has selected new data, the retrain module 302 and/or the prediction module 202 receive 910 the new training data. If the method 900 determines 908 that the user has selected modified training data, the retrain module 302 and/or the prediction module 202 modify 912 existing training data. ).[0155] function generator module 404 and/or the predictive compiler module 406 to determine which features to use in the predictive ensemble 404, which features are most predictive or correlate with the highest confidence metrics, or the like.);
applying the one or more machine learning model training approaches to train one or more machine learning models to address the one or more impacts of concept drift identified ([0163] a retrain module 302 prompts 906 a user to select whether to use new training data or modified training data for retraining the module. If the method 900 determines 908 that the user has selected new data, the 
deploy to the one or more edge computing devices a best predictive model between the deployed production model and the trained one or more machine learning models, wherein the best predictive model is a machine learning model which accounts for the identified one or more impacts of concept drift ([0155][0163] The retrain module 302 presents a predictive result from the original model and a modified predictive result from the retrained model to a user, and prompts 916 the user to select the original model or the retrained model, and the method 900 ends.
[0045] The predictive analytics module 102, in certain embodiments, generates predictive ensembles for the clients 104, [0047] The predictive analytics module 102 may service predictive analytics requests to clients 104 locally (e.g. deployment)) but does not specifically disclose analyzing one or more performance metrics of a deployed production model based on the sensor data.
However, Oliner teaches the process of analyzing one or more performance metrics of a deployed production model based on the deployed on the sensor data ([0063] [0291]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of analyzing one or more performance metrics of a deployed production model based on the deployed on the sensor data as taught by Oliner within the system of Maughan for the purpose of enhancing the system to obtain data from sensors in order to determine anomalies.

[0063] The drift detection module 204, in certain embodiments, may perform a statistical analysis of one or more inputs and/or outputs (e.g., results) to determine drift. For example, the drift detection module 204 may compare a statistical distribution of outcomes from the prediction module 202 to a statistical distribution of initialization data (e.g., training data, testing data, or the like).).

Claim 3. Maughan teaches the method of claim 1, and further discloses the process of determining deviations with an established mean ([0087]) but does not specifically disclose the one or more performance analytics comprising one or more of: root-square mean error (RSME); receiver operating characteristic (ROC) curve analysis. However, since Maughan has the ability to determine standard deviations then one ordinarily skilled in the art would have found it obvious to determine an analysis curve under the standard deviation in order to determine a high probability of threshold indication related to drift. 

Claim 4. Maughan teaches the method of claim 1, wherein identifying one or more patterns indicative of one or more impacts of concept drift comprises performing a cross-correlation analysis, and wherein the one or more patterns comprise: a sequence of high positive correlation values; a sequence of high number of positive correlation values and negative correlation values; and a sequence of negative correlation values ([0126] one embodiment, the predictive correlation module 518 determines one or more features, instances of features, or the like that correlate with higher confidence metrics (e.g., that are 

Claim 5. Maughan teaches the method of claim 1, further comprising: receiving a plurality of data from one or more edge computing devices; and parsing the received plurality of data to identify one or more types of data, the one or more types of data comprising deployed production model metadata, sensor data, or a combination of both; wherein parsing the received plurality of data comprises parsing an aggregate model metadata to identify one or more metadata types representative of the deployed production model ([0127] The predictive correlation module 518, in certain embodiments, is configured to harvest metadata regarding which features correlate to higher confidence metrics, to determine which feature was predictive of which outcome or result, or the like. [0063] The drift detection module 204 may compare outcomes from the prediction module 202 (e.g., machine learning predictions based on workload data) to outcomes identified in the evaluation metadata described below, in order to determine whether a drift phenomenon has occurred (e.g., an anomaly in the results, a ratio change in classifications, a shift in values of the results, or the like).).

Claim 6. Maughan teaches the method of claim 1, further comprising storing the best predictive model in a model repository, and the one or more machine learning models includes the best predictive model previously deployed to the edge computing device ([0122] the predictive compiler ).

Claim 7. Maughan teaches the method of claim 2, wherein comparing the determined performance of the deployed production model with a performance of the trained one or more machine learning models comprises:
retrieving one or more prediction performance thresholds; and determining which of the performance of the deployed production model or the performance of the trained one or more machine learning models meets the one or more prediction performance thresholds 
([0058] The drift detection module 204, in one embodiment, is configured to detect one or more drift phenomena relating to the one or more predictive results produced by the prediction module 202. In various embodiments, a drift phenomenon refers to a detectable change, or to a change that violates a threshold, in one or more inputs and/or output for a model. For example, an input drift or workload data drift phenomenon may include a change in workload data, in comparison to training data or past workload data. Similarly, an output drift phenomenon may include a change in predictive results from a model, relative to actual outcomes (included in the training data and/or obtained for past workload data) or relative to prior predictive results.).


but does not specifically disclose wherein the production model performance analyzer is configured to receive a plurality of sensor data from one or more loT edge computing devices communicatively connected over a network.
However, Oliner teaches the process of wherein the production model performance analyzer is configured to receive a plurality of sensor data from one or more loT edge computing devices communicatively connected over a network  ([0063] [0291]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process wherein the production model performance analyzer is configured to receive a plurality of sensor data from one or more loT edge computing devices communicatively connected over a network as taught by Oliner within the system of Maughan for the purpose of enhancing the system to obtain data from sensors in order to determine anomalies.

Claim 19. Maughan teaches a machine readable storage medium comprising a set of instructions for causing a processor to execute a set of instruction to update a production model within an Internet-of-Things (loT) environment, the instructions comprising: 
generate and deploy an initial production model to one or more loT edge computing devices

receive aggregated model metadata from the one or more loT edge computing devices ([0163] The method 900 begins, and a prediction module 202 generates 902 one or more predictive results by applying a model to workload data) [0127] The predictive correlation module 518, in certain embodiments, is configured to harvest metadata regarding which features correlate to higher confidence metrics, to determine which feature was predictive of which outcome or result, or the like.);
perform production model performance analysis based on the received aggregated model metadata [0127] The predictive correlation module 518, in certain embodiments, is configured to harvest metadata regarding which features correlate to higher confidence metrics, to determine which feature was predictive of which outcome or result, or the like.); 
identifying an impact of one or more types of concept drift on a performance of the initial production model (([0163] A drift detection module 204 detects 904 a drift );
apply one or more machine learning training approaches to address the impact of one or more types of concept drift (([0163] The method 900 begins, and a prediction module 202 generates 902 one or more predictive results by applying a model to workload data);
compare the performance of the initial production model and a performance of the one or more machine learning training approaches (([0063] The drift detection module 204, in certain embodiments, may perform a statistical analysis of one or more inputs and/or outputs (e.g., results) to determine drift. For example, the drift detection module 204 may compare a statistical distribution of outcomes from the prediction module 202 to a statistical distribution of initialization data (e.g., training data, testing data, or the like));
and deploy an updated production model to the one or more loT edge computing devices
([0163] The retrain module 302 presents a predictive result from the original model and a modified predictive result from the retrained model to a user, and prompts 916 the user to select the original model or the retrained model, and the method 900 ends.
[0045] The predictive analytics module 102, in certain embodiments, generates predictive ensembles for the clients 104, [0047] The predictive analytics module 102 may service predictive analytics requests to clients 104 locally (e.g. deployment))
but does not specifically disclose receive sensor data and perform production model performance analysis based on the received sensor data.

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of receiving sensor data and perform production model performance analysis based on the received sensor data as taught by Oliner within the system of Maughan for the purpose of enhancing the system to obtain data from sensors in order to determine anomalies.

Claim 20. Maughan teaches the machine readable storage medium of claim 19, wherein the processor is configured to continually perform one or more of the set of instructions to continually deploy an updated production model based on one or more subsequent impacts of one or more types of concept drift on a performance of a deployed production model, the deployed production model comprising the updated production model previously deployed to the one or more loT edge computing devices ([0151] predictive analytics factory 604).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-15, 17 and 18 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Maughan.
Claim 8. Maughan teaches an Internet-of-Things (loT) core (Fig 1 items 102 and 104, Fig 6 604), comprising: 
a production model performance analyzer configured to analyze the performance of a deployed production model ([0163] The method 900 begins, and a prediction module 202 generates 902 one or more predictive results by applying a model to workload data); 
a concurrent model training controller configured to select one or more machine learning training approaches;( [0120] In one embodiment, the feature selector module 502 determines which features of initialization data to use in the predictive ensemble 504, and in the associated learned functions, and/or which features of the initialization data to exclude from the predictive ensemble 504, and from the associated learned functions.) 
a model performance comparator configured to compare a performance of the deployed production model as determined by the production model performance analyzer and the performance of one or more trained machine learning models by the concurrent model training controller
([0063] The drift detection module 204, in certain embodiments, may perform a statistical analysis of one or more inputs and/or outputs (e.g., results) to determine drift. For example, the drift detection module 204 may compare a statistical distribution of outcomes from the prediction module 202 to a statistical distribution ); 
and a model updater configured to deploy a selected machine learning model ([0052] The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. [0045] The predictive analytics module 102, in certain embodiments, generates predictive ensembles for the clients 104, [0047] The predictive analytics module 102 may service predictive analytics requests to clients 104 locally ([0163] The retrain module 302 presents a predictive result from the original model and a modified predictive result from the retrained model to a user, and prompts 916 the user to select the original model or the retrained model, and the method 900 ends.); 
wherein the concurrent model training controller is configured to select the one or more machine learning training approaches based on one or more recognized patterns in the performance of the deployed production model indicative of one or more types of impact of concept drift
([0155] The feature selector module 402 and/or the predictive correlation module 518, in certain embodiments, may cooperate with the function generator module 404 and/or the predictive compiler module 406 to determine which features to use in the predictive ensemble 404, ).

Claim 9. Maughan teaches the loT core of claim 8, further comprising a server database communicatively coupled to the production model performance analyzer and the concurrent model training controller ([0054] database).

Claim 10. Maughan teaches the loT core of claim 8, the production model performance analyzer including a data expert interface configured to enable a data expert to view results of one or more analyses performed by the production model performance analyzer and provide one or more inputs to the production mode performance analyzer
([0069] For example, the predict-time fix module 206 may set a drift flag or other indicator in a response (e.g., with or without a prediction or other result); send a user a text, email, push notification, pop-up dialogue, and/or another message (e.g., within a graphical user interface (GUI) of the predictive analytics module 102 or the like); and/or may otherwise notify a user or other client 104 of a drift or other change).

Claim 11. Maughan teaches the loT core of claim 8, the concurrent model training controller including a data expert interface configured to enable a data expert to view the one or more machine learning training approaches and provide one or more inputs to the concurrent model training controller within a graphical user interface (GUI) of the predictive analytics module 102).

Claim 12. Maughan teaches the loT core of claim 8, wherein the production model performance analyzer includes a production model pattern assessment component configured to identify one or more patterns within one or more results of the production model performance analyzer indicative of one or more types of concept drift (([0135] [0147] [0163] A drift detection module 204 detects 904 a drift phenomenon relating to the one or more predictive results. In response to detecting the drift phenomenon,)).
 
Claim 13. Maughan teaches the loT core of claim 8, further comprising a metadata subscribing processor configured to parse a received aggregate model metadata to identify one or more model metadata types representative of the deployed production model (([0126] one embodiment, the predictive correlation module 518 determines one or more features, instances of features, or the like that correlate with higher confidence metrics (e.g., that are most effective in predicting results with high confidence). [0127] The predictive correlation module 518, in certain embodiments, is configured to harvest metadata regarding which features correlate to higher confidence metrics, to determine which feature was predictive of which outcome or result, or the like.)).

Claim 14. Maughan teaches the loT core of claim 13, wherein the metadata subscribing processor and the production model performance analyzer is a single component (Fig 6, 600).

predictive analytics factory 604).

Claim 17. Maughan teaches the loT core of claim 8, wherein the one or more machine learning training approaches comprises: continual training; new data training; custom training; and user controlled data ([0084] retrain module 302).

Claim 18. Maughan teaches the loT core of claim 8, wherein the concurrent model training controller selects the one or more machine learning training approaches based on the one or more types of concept drift indicated by the one or more patterns recognized by the production model performance analyzer ([0135] [0147] [0163] A drift detection module 204 detects 904 a drift phenomenon relating to the one or more predictive results. In response to detecting the drift phenomenon,).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS C POINT/Examiner, Art Unit 2689